Citation Nr: 0320119	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  98-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, currently evaluated at 10 
percent.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran served two periods of active duty from November 
1989 to September 1992 and December 1995 to August 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a January 1999 decision, the Board denied, in pertinent 
part, the veteran's claim for increased ratings, in excess of 
10 percent each, for her service-connected left and right 
knee disorders; and, her vocal cord disorder. In addition, 
service connection for post-traumatic stress disorder was 
denied.  Thereafter, the veteran filed a timely appeal with 
respect to these issues to the United States Court of Appeals 
for Veterans' Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, Court).  In December 1999, 
the General Counsel for the Department of Veterans Affairs 
and the veteran's attorney filed a Joint Motion to Remand, 
and Stay Further Proceedings (hereinafter Joint Motion).  The 
effect of this Joint Motion, which was accepted by the Court, 
was to vacate in part the January 1999 Board decision that 
denied ratings in excess of 10 percent each for left and 
right knee disorders.  The appeal as to the remaining two 
issues was dismissed by agreement of the parties.  The Joint 
Motion further remanded these issues to the Board for 
development and readjudication.  The Order was entered in 
December 1999.

In rendering the aforementioned decision, the Board relied 
primarily on physical examination findings from an October 
1997 examination. The parties, in the Joint Motion, deemed 
these findings inadequate upon which to render a final 
decision.  It was noted that there were no examination 
findings concerning weakened movement, excess fatigability, 
or incoordination, despite complaints of pain in both knees.  
As the examinations were deemed not to be sufficiently 
detailed, the matter was returned to the Board by the Joint 
Motion.

In addition, it was noted that there were findings of early 
degenerative changes, and it was unclear whether a separate 
compensable rating was warranted for arthritis of the knees.

A December 2000 Board decision remanded the case to the RO to 
address the issues set forth above, as well as the issue of 
whether the ratings for the disabilities of the right and 
left knees should be combined, and a 10 percent factor added, 
(i.e. not combined), under the bilateral factor pursuant to 
38 C.F.R. § 4.26.  The RO was directed to specifically 
consider whether appellant is entitled to a higher rating 
based upon the fact that her disability affects both her 
right and left knees.

A November 2002 rating decision denied service connection for 
bronchitis and bilateral fallen arches as secondary to the 
service-connected bilateral knee disorder.  The case file 
contains no record of a timely notice of disagreement having 
been filed by the veteran.  Therefore, the Board does not 
have jurisdiction over this issue and it will not be 
addressed by or a part of this decision.

The RO addressed those issues and returned the case to the 
Board for additional appellate review.


REMAND

During the continued review of this case, the Board 
determined that additional development was necessary and 
directed that development pursuant to regulations then in 
effect.  See, e.g., 38 C.F.R. § 19.9 (2002).  That authority, 
however, has been significantly restricted.  In Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Court of Appeals for the 
Federal Circuit held that, in most cases, in the absence of a 
waiver, the Board does not have the statutory authority to 
obtain additional evidence and consider it in its decision 
without first remanding the case to the appropriate agency 
with jurisdiction over such matters to take appropriate 
action.  Pursuant to the Board's developmental actions, new 
evidence has been received which has not been reviewed by the 
agency of jurisdiction.  Further, the veteran has not waived 
that consideration.  

Accordingly, the case is REMANDED for the following:

The RO should review the evidence added 
to the record since the last supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, issue 
the veteran and her representative a 
supplemental statement of the case, and 
allow an opportunity to respond.  Then 
return the case to the Board for further 
appellate review, if in order.  No action 
is required of the appellant until she is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




